Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ido Rabinovitch, Reg. No.: 68434, on 3/1/2022.

The application has been amended as follows: 
Claim 49. (cancel)
Claim 50. (cancel)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The record is clear on the reasons for allowance.




Related Prior Art
Yilmaz et al (Title: “Blind Separation of Speech Mixtures via Time-Frequency Masking”) discloses blind source separation with binary time-frequency masks. Such reference fails to disclose the recited claimed invention.

JP 6059072B2 discloses sound source separation using feature vectors, position of the sound source within a multiple speaker sound signal (mixed signal), and masks to extract each sound source included in the mixed signal to perform separation of the sound sources. Such reference fails to disclose the recited claimed invention.

Chen et al (US Patent No.: 10957337) discloses separation of audio signals into speaker-specific signals using masks and neural network such as BLSTM. Such reference is published after this application and fails to disclose the recited claimed invention.

Chen et al (US Patent No.: 10839822) discloses blind source separation of audio signal using neural network and masks for transcription, hearing aids, music information retrieval, speech enhancement and so forth. Such reference is published and has an effective filing date after the effective filing date of this application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655